Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Inventors: Plaskos et al.			:
Application No. 16/118,814			:		Decision on Petition under
Filing Date: August 31, 2018			:		37 C.F.R. § 1.78(c)		
Attorney Docket No. 1001.0094-59U9	:


This is a decision on the petition under 37 C.F.R. § 1.78(c) filed January 5, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to three provisional applications.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

	(1)	Application No. 15/078,954 claims the benefit of Application No. 62/300,597;
(2)	Application No. 15/078,954 claims the benefit of Application No. 62/218,840; and
(3)	Application No. 15/078,954 claims the benefit of Application No. 62/137,615.

The application was filed with an application data sheet (“ADS”) on August 31, 2018.  The ADS does not include benefit claims (1)-(3) set forth above.

A corrected ADS seeking to add benefit claims (1)-(3) was filed on December 6, 2018.  The benefit claims were not entered because the corrected ADS fails to comply with requirements set forth in 37 C.F.R. § 1.76(c)(2).

A petition and a new corrected ADS seeking to add benefit claims (1)-(3) were filed on 
January 5, 2021.

A petition under 37 C.F.R. § 1.78(c) must be accompanied by:  

(1) 	An application data sheet including the reference required 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3), unless previously submitted; 

(2)	The petition fee set forth in 37 C.F.R. § 1.17(m); and
 (3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  

The petition includes the required petition fee.

As will be discussed, the petition does not include an acceptable reference.

A final Office action was issued on December 9, 2020.

The petition and a corrected ADS seeking to add benefit claims (1)-(3) were filed on January 5, 2021.

In practical terms, an ADS changing benefit information, which is filed after the issuance of a final Office action is treated as the equivalent of an amendment when determining if the changes will be entered.  The examiner has informed the undersigned that entry of the three benefit claims would be improper because the change to the benefit information would require a further search.  In other words, the submission of a request for continued examination (“RCE”) is necessary to have the benefit claims entered.

A RCE has not been filed.  Therefore, the petition is dismissed.

A renewed petition may be filed.  The renewed petition must include a RCE and the required fee for the RCE.
 
The Office is requesting additional information concerning the delay in the submission of the petition.

The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.1  The notice states,

[The] USPTO will require additional information …when a petition to accept a delayed priority claim or benefit claim is filed more than two years after the date the priority or benefit claim was due….  Section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) discusses the ‘‘unintentional’’ delay standard with respect to petitions to revive an abandoned application, but its discussion of the ‘‘unintentional’’ delay is generally applicable to any petition under the ‘‘unintentional’’ delay standard…  An applicant or patentee cannot meet the ‘‘unintentional delay’’ standard in 37 C.F.R.
1.55(e), 1.78(c) and (e), 1.137(a), or 1.378(b) if the entire delay is not unintentional. See MPEP 711.03(c), subsections II.C. through F.2
The instant petition was filed on January 5, 2021, which is more than two years after the expiration of the time periods to file benefit claims (1)-(3).  Therefore, the Office is requesting information concerning the delay in the submission of the benefit claims.

In order for a petition under 37 C.F.R. § 1.78 to be grantable, the entire delay between the date the claim was due and the date the claim was filed must have been unintentional.

Applicant filed a corrected ADS on December 6, 2018, to add benefit claims (1)-(3).  The benefit claims were not entered.  The petition was filed on January 5, 2021.  Any renewed petition filed in response to this decision should identify the date applicant first discovered the benefit claims had not been entered in response to the corrected ADS.  If the petition was not promptly filed after the discovery, the renewed petition should provide an explanation for the delay between the discovery date and the date the petition was filed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions


    
        
            
    

    
        1 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        2 Id. at 12223.
        3 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.